        Case 1:18-cv-00187-REB Document 121 Filed 03/05/19 Page 1 of 4



BART M. DAVIS, Idaho Bar No. 2696
United States Attorney

CHRISTINE G. ENGLAND, California Bar No. 261501
Assistant United States Attorney
District of Idaho
Washington Group Plaza IV
800 East Park Boulevard, Suite 600
Boise, Id 83712-7788
Tel: (208) 334-1211; Fax: (208) 334-1414
Email: Christine.England@usdoj.gov

JEAN E. WILLIAMS
Deputy Assistant Attorney General

JOHN S. MOST, Virginia Bar No. 27176
LUTHER L. HAJEK, Colorado Bar No. 44303
U.S. Department of Justice
Environment and Natural Resources Division
Natural Resources Section
999 18th St., South Terrace – Suite 370
Denver, CO 80202
Tel: (303) 844-1376; Fax: (303) 844-1350
E-mail: Luke.Hajek@usdoj.gov

Attorneys for Defendants

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF IDAHO


WESTERN WATERSHEDS PROJECT,                    Case No. 1:18-cv-00187-REB
et al.,
        Plaintiffs,                            NOTICE OF FILING OF PHASE ONE
                                               ADMINISTRATIVE RECORD
         vs.

DAVID BERNHARDT, Acting Secretary of
the Interior, et al.,
            Defendants.




Notice of Filing of Phase One Administrative Record
           Case 1:18-cv-00187-REB Document 121 Filed 03/05/19 Page 2 of 4



          Defendants’ David Bernhardt,1 Acting Secretary of the Interior, the U.S. Bureau of Land

Management (“BLM”) et al. hereby provide notice of the filing of the phase one administrative

record. The record is provided on a flash drive containing Excel indices and PDF documents.

The record is divided into multiple parts reflecting the Department of the Interior policy and

multiple oil and gas lease sales at issue in this phase of the litigation—Instruction Memorandum

(“IM”) 2018-034, the June and September 2018 oil and gas lease sales in Nevada, the September

2018 oil and gas lease sale in Utah, and the June and September oil and gas lease sales in

Wyoming. Attached to this notice are: (1) the index for the IM 2018-034 record, (2) the index

for the June 2018 Nevada oil and gas lease sale record, (3) the index for the September 2018

Nevada oil and gas lease sale record, (4) the index for the September 2018 Utah oil and gas lease

sale record, (5), the cover index for the June and September 2018 Wyoming oil and gas lease

sales record, (6) the index for Volume A of the Wyoming record, (7) the index for Volume B of

the Wyoming record, (8) the index for Volume C of the Wyoming record, (9) the index for

Volume D of the Wyoming record, (10) the index for Volume E of the Wyoming record, (11) the

index for Volume F of the Wyoming record, (12) the index for Volume G of the Wyoming

record, (13) the certification for the IM 2018-034 record (14) the certification for the Nevada

records, (15) the certification for the Utah record, and (16) the certification for the Wyoming

record.

          Copies of the flash drive containing the administrative records will be sent to the court

and the parties.

          Respectfully submitted this 5th day of March, 2019,




1
 David Bernhardt, Acting Secretary of the Interior, is substituted for his predecessor in office
pursuant to Federal Rule of Civil Procedure 25(d).


Notice of Filing of Phase One Administrative Record        1
        Case 1:18-cv-00187-REB Document 121 Filed 03/05/19 Page 3 of 4



                            BART M. DAVIS, Idaho Bar No. 2696
                            United States Attorney

                            CHRISTINE G. ENGLAND, California Bar No. 261501
                            Assistant United States Attorney
                            District of Idaho
                            Washington Group Plaza IV
                            800 East Park Boulevard, Suite 600
                            Boise, Id 83712-7788
                            Telephone: (208) 334-1211
                            Facsimile: (208) 334-1414
                            E-mail: Christine.England@usdoj.gov

                            JEAN E. WILLIAMS
                            Deputy Assistant Attorney General

                            JOHN S. MOST, Virginia Bar No. 27176
                            U.S. Department of Justice
                            Environment and Natural Resources Division
                            Natural Resources Section
                            P.O. Box 7611
                            Washington, DC 20044
                            Tel: (202) 724-7386; Fax: (202) 526-6665
                            E-mail: John.Most@usdoj.gov

                            LUTHER L. HAJEK, Colorado Bar No. 44303
                            U.S. Department of Justice
                            Environment and Natural Resources Division
                            Natural Resources Section
                            999 18th Street
                            South Terrace, Suite 370
                            Denver, CO 80202
                            Tel: (303) 844-1376; Fax: (303) 844-1350
                            E-mail: Luke.Hajek@usdoj.gov

                            Counsel for Defendants




Notice of Filing of Phase One Administrative Record   2
         Case 1:18-cv-00187-REB Document 121 Filed 03/05/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 5th day of March, 2019, I filed a copy of the foregoing Notice
of Filing of Phase One Administrative Record electronically through the CM/ECF system, which
caused all parties or counsel of record to be served by electronic means, as more fully reflected
on the Notice of Electronic Filing.

Attorneys for Plaintiffs Western Watersheds Project and Center for Biological Diversity

Laurence J. Lucas
llucas@advocateswest.org

Sarah Stellberg
sstellberg@advocateswest.org

Talasi B. Brooks
tbrooks@advocateswest.org

Todd C. Tucci
ttucci@advocateswest.org

Counsel for Intervenor-Defendant State of Wyoming

Erik Edward Petersen
erik.petersen@wyo.gov

Michael M. Robinson
mike.robinson@wyo.gov

Paul A. Turcke
pat@msbtlaw.com

Counsel for Intervenor-Defendant Western Energy Alliance

Bret A. Sumner
bsumner@bwenergylaw.com

Michael K. Cross
mcross@bwenergylaw.com


                                              /s/ Luther L. Hajek
                                              Luther L. Hajek




Notice of Filing of Phase One Administrative Record      3
